DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  an evaluation module,  a selection module, program module in claims 15-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "further filter" in claim 19 is a relative term which renders the claim indefinite.  The term " further filter " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term could include filters that are not being invented yes, thus the bounds of the term cannot be fully ascertained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16, 20 and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al (Pub No.: 20180225527).
 	As to independent claim 15, HE discloses a method for providing automatic image enhancement in a vehicle (modeling a lane line identification – see abstract), the method comprising: recording a primary image with a camera (camera for capturing road – see [p][0047]); transforming the primary image into a plurality of intermediate images with a plurality of image processing filters (performing filtering using hat-like filter kernels– see [p][0054]); determining, with an evaluation module, a quality index for each of the intermediate images transformed with the aid of the image processing filter (note that performing filtering using hat-like filter kernels with different width and heights – see [p][0054]); selecting, with a selection module, the intermediate image having the highest quality index and outputting it as the resulting image (selecting the most distinguished image – see [p][0054]); wherein in a learning phase, for each primary image a learning 

 	As to claim 16, He teaches the method, wherein the learning neural network uses a categorization module to determine an illumination category for each primary image (binarizing the filtering result image is specifically: using pixels whose grayscale values are higher than a preset grayscale threshold as pixels inside the connected domain, and using pixels whose grayscale values are lower than the preset grayscale threshold as pixels outside the connected domain – see [p][0062]).

 	As to claim 20, HE teaches the method, further comprising: determining, with a categorization module, an illumination category for each primary image (binarizing the filtering result image is specifically: using pixels whose grayscale values are higher than a preset grayscale threshold as pixels inside the connected domain, and using pixels whose grayscale values are lower than the preset grayscale threshold as pixels outside the connected domain – see [p][0062]); wherein during the learning phase, the learning neural network learns for each primary image and/or for each illumination category the 

	Claim 24 are rejected for the same reasons as set forth in the rejection of the claim 15, as claim 15 is method claim for the device claim claimed in claim 24.    

 	Claim 25 are rejected for the same reasons as set forth in the rejection of the claim 15, as claim 15 is method claim for the image processing module claim claimed in claim 25.   

 	Claim 26 are rejected for the same reasons as set forth in the rejection of the claim 15, as claim 15 is method claim for the apparatus claim claimed in claim 26.

 	As to independent claim 27, this claim differs from claim 15 only in that claim 15 is method whereas, claim 27 is non-transitory computer-readable medium and the limitations processor and program code are additively recited in the preamble. Nakanishi clearly teaches non-transitory computer-readable medium (1320, memory - 

 	Claim 28 are rejected for the same reasons as set forth in the rejection of the claim 16, as claim 16 is method claim for the non-transitory computer-readable medium claim claimed in claim 28. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al (Pub No.: 20180225527)  as applied to claim 15 above, and further in view of Chen et al (Real-time Edge-Aware Image Processing with the Bilateral Grid (Cited in the IDS)).
 	As to claim 17, He does not expressly disclose the method, wherein at least one image processing filter from the plurality of image processing filters is configured to use a bilateral grid.
 	Chen discloses a bilateral grid filter the method wherein at least one image processing filter from the plurality of image processing filters is configured to use a bilateral grid (see section 2, [p][001]).


 	As to claim 18, Chen in combinations teaches the method, wherein color parameters of the primary image are used separately from parameters of the bilateral grid (note that the filter uses weighted average over a neighborhood where
the weight is the product of a Gaussian on the spatial distance and a Gaussian on the pixel value difference also called the range weight. This also makes it easy to take into account edges over a multi-channel image – see section 1.1, [p][001]).The motivation to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.
 	
 	As to claim 22, Chen in combinations teaches the method,, wherein the camera is configured to record a sequence of primary images (high definition video –see abstract). The motivation to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al (Pub No.: 20180225527).
 	As to claim 19, HE does not teach the method, wherein the plurality of image processing filters includes a filter for changing the brightness, a filter for changing the contrast, a filter for changing the color, a distortion filter, a sharpening filter, and/or a further filter. It would have been obvious for one of ordinary skill in the art includes a filter for changing the brightness, a filter for changing the contrast, a filter for changing the color, a distortion filter, a sharpening filter, and/or a further filter to enhance the image, since it was conventional and common knowledge in the art that filter can be chosen depending on the type of kind of noise in the image or to improve the overall image.  (MPEP 2144.03 (A-E)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al (Pub No.: 20180225527) in view of Xing et al (NPL titled: Advances in Vision-Based Lane Detection: Algorithms, Integration, Assessment, and Perspectives on ACP-Based Parallel Vision). 
 	As to claim 21, HE does not expressly disclose the method, wherein the categorization module uses at least one of the following: an illumination rough estimate, a description of the weather data, a description of the actual surroundings, and/or a piece of time information.
 	Xing discloses an ACP-Based Parallel vision method include a piece of time information (section IV - time-sliced (TS) images subsection B, [p][002]).
 	Chen and Xing are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the ACP-Based Parallel vision as taught by Xing into modeling a lane line identification method of He in order to reduce the labeling workload, thus reducing the need for manually labeling image (section IV - time-sliced (TS) images subsection B, [p][002]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al (Pub No.: 20180225527) in view of Hahn et al (Pub No.: 20070236601). 
 	As to claim 23, HE does not expressly disclose the method, wherein when a is met, the resulting image is the same as the primary image.
 	Hahn discloses a interpolation method including wherein when a is met, the resulting image is the same as the primary image (see [p][0029] – where interpolation stop when quality criterion is met)
 	Chen and Hahn are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the interpolation method as taught by Hahn into modeling a lane line identification method of He in order to determining a starting quality and then stopping when that quality is met (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al (Pub No. 20080273752) discloses a SYSTEM AND METHOD FOR VEHICLE DETECTION AND TRACKING.
Seki et al (Pub No.: 20090169052) discloses an object detector.
Zhang et al (Pub No.: 20100100268) discloses an ENHANCED CLEAR PATH DETECTION IN THE PRESENCE OF TRAFFIC INFRASTRUCTURE INDICATOR

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663 
February 19, 2021